994 So. 2d 414 (2008)
Roy FIRGANZA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-690.
District Court of Appeal of Florida, Third District.
October 22, 2008.
Bennett H. Brummer, Public Defender, and Robert Godfrey, Assistant Public Defender, for appellant.
Roy Firganza, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, CORTIÑAS, and LAGOA, JJ.
PER CURIAM.
We reverse that portion of the trial court's Order of Revocation of Probation titled "FAILURE TO PAY COURT COSTS" which provides as follows:
Violation of Condition (L-8A) of the Order of Probation, by failing to make court costs payments to the probation officer, as directed in accordance with the payment instructions of the court, and as grounds for belief that the offender violated his probation, Department of Corrections Records states the offender as of July 19, 2005, has a balance of $303.00 plus 4% surcharge.
As the record clearly shows that the trial court found that the State of Florida had not met its burden on this issue, this portion of the order was erroneously entered.
We affirm as to all other issues on appeal.